DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/24/2022.
Status of Rejections
All other previous rejections are maintained.
Claims 1-3 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platonov et al. (U.S. 20080078674), hereinafter Platonov, in view of Renaudier et al. (U.S. 20160201208), hereinafter Renaudier, and Dupuis (WO 2017020123).
Regarding claim 1, Platonov teaches a busbar system for aluminum electrolysis cells for amperages greater than 500 kA arranged side-by-side in series (Abstract, lines 1-4, and Paragraph 0033, lines 1-4), consisting of an anode part (Fig. 2, anode busbar 1) designed to connect anodes (2) by means of anode rods (3) (Paragraph 0026, lines 1-5), a cathode part composed of collector bars with flexible strap stacks (Fig. 2, cathode bars 4 with flexible electrical conductors 5) and designed to connect to the anode part of the next cell in a line by means of a bus module comprising collecting cathode busbars (Fig. 1, cathode collectors 6 and 7) on the upstream and downstream sides of the cathode shell of the cell (Paragraph 0025, lines 6-12), connecting busbars located under the cell bottom (Fig. 2, connecting busbars 9; Paragraph 0030, lines 8-9), some of which, in the outermost bus modules, are designed to pass around the cell ends and be located at the molten metal level (Paragraph 0027, lines 15-19), at least one anode riser on the upstream and at least one anode riser on the downstream side of the cell (Fig. 1, upstream anode risers 10 and downstream anode risers 11; Paragraph 0027, lines 5-12), which are located symmetrically with respect to the YZ symmetry plane of the electrolysis cell (Fig. 1, risers 10 and 11 are symmetric to X-X axis; Paragraph 0027, lines 3-4) and designed to be powered by the collector bars on the upstream and downstream sides of the previous cell in a line and to pass ½-3/4 of the bus module current through the anode risers on the upstream side and ½-1/4 of the bus module current through the anode risers on the downstream side (Paragraph 0032, lines 1-5), characterized in that busbar system supplies current to two similar aluminum cell lines composed of one row of electrolysis cells (Fig. 1, cells arranged in two parallel lines; Paragraph 0022, lines 5-7).
Platonov does not teach the system comprising correction busbars located in close proximity to the cathode part of the electrolysis cell row of the adjacent cell line for two cell lines. Platonov does however teach ensuring compensation for the magnetic field (Paragraph 0030, lines 26-30). 
Renaudier teaches an aluminum smelter comprising a plurality of electrolytic cells arranged in two adjacent parallel rows (Fig. 5, cells 50; Paragraph 0107). Correction busbars (forming compensating circuit 6 as shown in Fig. 5 and 8) are located in close proximity to the cathode part of the adjacent cell line (Fig. 8, compensating circuit 6 is formed below the cells 50 proximate to cathode linking conductors 57; Paragraphs 0133), including ensuring compensation for the magnetic field (Paragraph 0130, lines 8-11). This compensation circuit in addition to upstream and downstream anode risers (Fig. 8, rising and connecting conductors 54), stabilizes liquids in the electrolytic cells as well as limiting magnetic disturbances at the end of the row (Paragraph 0130, lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar system taught by Platonov to include correction busbars forming a compensation circuit which extends under the adjacent cell line as taught by Renaudier in order to further compensate for magnetic field disturbances along the cell lines.
Platonov in view of Renaudier does not teach the rows of cells being independent from each other in terms of power supply, each cell line of said aluminum cell being connected to a separate power source, wherein a first cell line of the busbar system returns current to its power source through compensation busbars extending in close proximity to the busbars making up the cathode part of the adjacent cell row, and a second cell line of the busbar system returns current to its power source through the compensation busbars, the compensation current flowing in an opposite direction of the current flowing in the busbars making up the cathode part of the electrolysis cell row of the adjacent cell line.
Dupuis teaches an electrical conductor system for compensation of magnetic fields in electrolysis cells of an aluminum production plant (Paragraph 0012-Paragraph 0013, line 4), which may comprise rows of cells which are independent in terms of power supply (Fig. 20A; Paragraph 0061, line 1). Each row has a production current circuit and a compensation current circuit connected in series at the end of the row opposite the current source, thereby allowing both circuits to have the same current, each row returning current to its power source via the connected compensation circuit flowing in the opposite direction (Paragraph 0061, lines 4-8). This allows for compensation of 100% of the production current and enables adjacent rows of cells to be positioned in parallel much more closely than they previously could, allowing for more efficient utilization of space (Paragraph 0061, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar system taught by Platonov in view of Renaudier to have independently powered circuits each comprising a production and compensation current in series for the adjacent cell lines as taught by Dupuis in order to allow the compensation current to fully cancel out the electrical production current and enable more efficient space utilization.
With regard to the limitation claiming that each power supply has opposite current directions (in plan view): clockwise in one cell line and counterclockwise in the other cell line, Renaudier teaches the electrolysis power circuit and compensation circuit of the two adjacent cell lines being independently powered and running in the clockwise and counterclockwise directions, respectively (see e.g. Fig. 5, main electrical circuit 7 and compensating circuit 6 shown to the left and right of the main electrical circuit; Paragraph 0110, lines 1-6), as it is necessary in magnetic field compensation for the compensating current to flow in the opposite direction from the electrolysis current (see e.g. Paragraph 0025, lines 15-21). With the independently powered arrangement of Dupuis, the two configurations which allow the power circuit of each cell line to be compensated are an opposite current on the right side of the main circuit, i.e. the clockwise direction, or on the left side of the main circuit, i.e. the counterclockwise direction.
KSR Rationale E states that choosing “from a finite number of identified, predictable solutions, with a reasonable expectation of success” may be obvious.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Platonov in view of Renaudier and Dupuis to comprise the independent power supplies for the adjacent cell lines having opposite current directions, counterclockwise and clockwise, as the two directions which allow the compensation current and electrolysis current for each cell line to flow in opposite directions, as taught by Renaudier as necessary for proper magnetic field compensation.
It should be noted that the busbar system being “for an amperage of 600 up to 2000kA” and being “designed to supply current to two similar cell lines…” are statements of intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Platonov in view of Renaudier teaches all of the structural elements of the claim, as stated above, and would be capable of being used to supply current in the claimed manner, as shown in view of Dupuis. Furthermore, Platonov teaches the busbar system being used for amperages greater than 500 kA (see e.g. Platonov Paragraph 0033, lines 1-4), overlapping with the claimed usage range of the present invention, and Renaudier teaches the magnetic compensation conductors enabling currents up to 2000 kA to be used (see e.g. Renaudier Paragraph 0061). 
Regarding claim 2, Platonov in view of Renaudier and Dupuis teaches that the compensation busbars are parallel to the busbars making up the cathode part (In Renaudier, Figs. 7 and 8 show compensation circuit 6 running parallel to linking conductors 57 in the X direction of the cells; Paragraph 0134).
Regarding claim 3, Platonov in view of Renaudier and Dupuis teaches that the compensation busbars are designed to be partially arranged under the bottom and along the ends of electrolysis cells (In Renaudier, circuit 6 shown arranged under the bottoms of the cells in Fig. 8 and looping along the ends of cells in Fig. 5).
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 5-6, that Dupuis does not teach or suggest the production current circuit being connected in series with the compensation current circuit, particularly because the configuration of Dupuis consists of cell lines arranged side-by side in parallel configuration, whereas the present invention teaches the busbars which act as the compensation circuit of a second cell line also acting as the production current circuit of a first cell line. This is not considered persuasive. Firstly, Dupuis does teach a production current being connected in series with a compensation circuit for each independently powered cell line (see e.g. Dupuis Paragraph 0061, lines 4-8). Secondly, the claim does not require the limitation of busbars which act as the compensation circuit of the second cell line also acting as the production current circuit of the first cell line. The claim similarly does not recite the limitations on page 6 of “the compensation busbars extend[ing] under one line and [being] powered by the power source of an adjacent line…” and “there will be no potential difference…”. The claim recites that each cell line “returns current to its power source through the compensation busbars extending in close proximity to the busbars making up the cathode part of the adjacent row”. Dupuis teaches each line returning current to its power source through compensation busbars (see e.g. Dupuis Fig. 20A; Paragraph 0061, lines 4-8), as well as the entire system of each line being positioned close to adjacent rows (see e.g. Dupuis Paragraph 0061, lines 1-4), thereby meeting the limitation of “extending in close proximity”.
Applicant argues, on page 6, that the independent claim recites several limitations, numbered 1-4, that are not taught by the combination of Platonov, Renaudier and Dupuis. This is not considered persuasive. 
Limitation 1: Platonov in view of Renaudier and Dupuis, particularly Dupuis, teaches the system being a part of a configuration comprising two single-row lines of electrolysis cells, such that the lines of electrolysis cells are electrically independent of each other in terms of electrical current supply (see e.g. Dupuis Fig. 20A, Paragraph 0061, line 1).
Limitation 2: Platonov in view of Renaudier and Dupuis teach the compensation busbars of each line being located in close proximity to the cathode busbar system of an adjacent line, as the entire systems of each line are positioned close to each other (see e.g. Dupuis Paragraph 0061, lines 1-4). The claim does not particularly limit the interpretation of “close proximity”.
Limitation 3: Though Dupuis teaches adjacent cell lines having the same clockwise current direction (see e.g. Dupuis Fig. 20A), Renaudier teaches the electrolysis power circuit and compensation circuit of the two adjacent cell lines being independently powered and running in the clockwise and counterclockwise directions, respectively (see e.g. Fig. 5, main electrical circuit 7 and compensating circuit 6 shown to the left and right of the main electrical circuit; Paragraph 0110, lines 1-6), as it is necessary in magnetic field compensation for the compensating current to flow in the opposite direction from the electrolysis current (see e.g. Paragraph 0025, lines 15-21). The two configurations which allow the power circuit of each cell line to be compensated with an opposite current are would be return on the right or left side, i.e. clockwise or counterclockwise. Therefore, as stated above, it would have been obvious to have a clockwise current direction in one line and a counterclockwise current direction in another line as the two directions which would enable the returning current to compensate for the power current circuit. 
Limitation 4: Platonov in view of Renaudier and Dupuis, particularly Platonov, teaches the anode risers on the upstream and downstream sides of an electrolysis cell being located symmetrically with respect to the YZ plane of the cell (see e.g. Platonov Fig. 1, upstream anode risers 10 and downstream anode risers 11 located symmetrically to the X-X axis, i.e. with respect to the YZ plane; Paragraph 0027, lines 3-12) thus providing an optimal magnetic field (see e.g. Paragraph 0030, lines 24-30, and Paragraph 0031, lines 1-6). It should be noted that the limitation of “thus providing an optimal magnetic field” is not claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795              

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795